CUTRER, Judge.
This is a companion case consolidated for trial with Boyce J. Trahan, et al v. Roger P. Larivee, et al, our Docket No. 6672, 359 So.2d 329. Separate decisions in these cases are being rendered by us this date.
For the reasons assigned in Boyce J. Trahan, et al v. Roger P. Larivee, et al, our Docket No. 6672, the judgment appealed from is reversed and set aside. This case is remanded to the district court for the join-der of all the various city department heads as indispensable parties to this suit, said parties to be joined within 15 days after this judgment becomes final, or in default thereof, these proceedings may continue in the district court in accordance with law and the views expressed herein, it being specifically directed that each party shall have the right to file pleadings and to introduce new admissible evidence on the issues. All costs incurred in the district court to date, as well as the costs incurred after this case is remanded, shall be determined and assessed by the district judge in his discretion. All costs of this appeal are assessed equally between appellants and appellees.
JUDGMENT REVERSED AND CASE REMANDED.